Citation Nr: 1210505	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, prior to January 4, 2007, for major depressive disorder.

2.  Entitlement to an evaluation in excess of 50 percent, from January 4, 2007 through July 17, 2008, for major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2011 decision, the Board denied entitlement to an evaluation in excess of 30 percent for major depressive disorder prior to January 4, 2007, in excess of 50 percent from January 4, 2007 through July 17, 2008, and in excess of 70 percent from July 18, 2008.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court) for the period prior to July 18, 2008.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an October 2011 Order, the Court granted the motion, vacated the Board's April 2011 decision, and remanded this case to the Board for readjudication.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to January 4, 2007, the major depressive disorder was characterized by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From January 4, 2007 through July 17, 2008, the major depressive disorder was characterized by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent, prior to January 4, 2007, for major depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (DC) 9434 (2011).

2.  The criteria for an evaluation in excess of 50 percent, from January 4, 2007 through July 17, 2008, for major depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.130, DC 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  December 2005 and September 2009 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006 and September 2009 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  His Social Security Administration disability determination, and the records considered in that determination, have also been obtained.  38 C.F.R. § 3.159 (c)(2).  Adequate VA examinations were conducted for the Veteran's major depressive disorder in December 2005, October 2009, and September 2010.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks an evaluation in excess of 30 percent for major depressive disorder prior to January 4, 2007 and in excess of 50 percent from January 4, 2007 through July 17, 2008.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130 (2011). 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

The Veteran underwent a VA examination in December 2005 at which he reported frustration with the perception that his back pain was in his head, and the examiner noted that the treatment records contemporaneous to the 1969 accident indicated that the symptoms were psychogenic in nature.  The Veteran reported that he was a "happy guy," and the examiner noted that depression screenings in 2003, 2004, and 2005 from VA primary care had been negative.  He reported difficulties with sleep and frustration, which he attributed to his chronic pain and difficulties with the VA claims process.  The Veteran was working part-time mowing tee boxes at a golf course and managing a bar.  He was having difficulties at work due to his back, and he had been unable to continue in his previous occupation of truck driver because of the pain.  The Veteran was married and reported a strong and supportive relationship.

On examination there was no impairment in thought process or communication.  No delusions or hallucinations were present, and the Veteran was friendly and cooperative.  There was no suicidal or homicidal ideation, and he maintained personal hygiene and independently completed activities of daily living.  The Veteran was oriented to person, place and time, and there was no significant memory loss or impairment.  There was no obsessive or ritualistic behavior, and speech was of normal rate and rhythm.  The examiner noted that no panic attacks were present, and the Veteran did not have a depressed mood or anxiety.  Impulse control was not impaired  The examiner also noted that the Veteran did not isolate himself due to emotional problems, and he was able to appropriately interact with others.  His reduced engagement in social activities was due to chronic pain.  The examiner did not make any diagnosis, and assigned a GAF score of 80.  

VA primary care treatment notes from January 4, 2007, indicate that the Veteran thought he was taking Prozac, but was not sure.  He was also not sure if his mood was any better, but did not think it was worse.  The Veteran was not suicidal, and was noted to have depression and a "usual depressed affect."  The treating nurse practitioner strongly encouraged the Veteran to make a mental health appointment.

G.G., MA, a private licensed professional counselor, wrote in November 2007 that he had counseled the Veteran since the previous December for major depression due to chronic pain.  The Veteran's depression had been complicated and exacerbated by the lack of resolution of his claim with VA.  

G.G. wrote in January 2008 that he evaluated the Veteran in December 2007.  The Veteran's verbal presentation was fluid, calm, and coherent, and it appeared to be an accurate representation of the his emotional state.  Anti-depressants had had little effect.  His symptoms were difficulty falling and staying asleep, anhedonia, decreased libido, suicidal idealizations, and feeling of hopelessness and helplessness.  Financial pressures and a lack of resolution in the VA claim exacerbated the symptoms.  G.G noted that the Veteran had all of the symptoms necessary to classify him as having major depressive disorder.  He also opined that the Veteran's diagnosis was more accurately mood disorder due to chronic back pain with major depressive like episodes.   The Veteran was assigned a GAF score of 50.

At a July 18, 2008 VA social work consultation, the Veteran was dressed neatly and displayed a congruent affect.  He expressed frustration, fear, anger and despair.  The Veteran said that he could not sleep and had anhedonia.  He had an impulse to crash his car into a telephone pole or into oncoming traffic because he thought this could financially benefit his wife.  However, the Veteran denied that he would actually do it because he did not want to hurt his family.

The record shows that, prior to January 4, 2007, the Veteran's major depressive disorder was not characterized by occupational and social impairment with reduced reliability and productivity, as required for a 50 percent evaluation.  The Veteran reported difficulties with sleep and frustration at the December 2005 VA examination, which he attributed to chronic pain and difficulties with the VA claims process.  However, he said he was a "happy guy," and the examiner noted that depression screenings at VA primary care treatment had been negative.  

The examiner also noted that the Veteran interacted appropriately with others and that his reduced engagement in social activities was due to pain.  No psychiatric diagnosis was made, and the Veteran was assigned a GAF score of 80.  This is indicative of any present symptoms being transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter, 8 Vet. App. at 242-44.  There are not any treatment records or any other evidence of record showing that the Veteran had occupational and social impairment with reduced reliability and productivity due to has service connected major depressive disorder prior to January 4, 2007.  Therefore, he an evaluation in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.130, DC 9434.

The evaluation of major depressive disorder was increased to 50 percent from January 4, 2007.  On that day, at VA primary care treatment, the Veteran was first noted to have depression.  He had a "usual depressed affect" and was encouraged to make a mental health appointment.  However, the record does not show that the Veteran had occupational and social impairment with deficiencies in most areas from January 4, 2007 through July 17, 2008, as is required for a 70 percent evaluation.  

G.G wrote in his January 2008 report that he had evaluated the Veteran in December 2007.  At that time, the Veteran had a GAF score of 50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning.  See Carpenter, 8 Vet. App. at 242-44.  The Veteran also had suicidal ideation and feelings of hopelessness and helplessness.  

G.G opined in January 2008 that the Veteran was unable to sustain employment due to his physiological and psychological conditions.  However, the GAF score of 50 that G.G assigned included consideration of the Veteran's degenerative disc disorder and chronic back and neck pain.  Furthermore, the Veteran's verbal presentation in December 2007 had been fluid, calm and coherent, and 
G.G felt that it was an accurate representation of his emotional state.  The overall disability picture prior to July 18, 2008 does not indicate that the Veteran had occupational and social impairment, with deficiencies in most areas; nor were there any other manifestations of depression not expressly listed in the DSM that would warrant assignment of an evaluation in excess of 50 percent.  See 38 C.F.R. § 4.130, DC 9434.

A private vocational expert wrote in a January 2012 report that the Veteran has been unable to secure or follow a substantial gainful occupation on a consistent, regular basis since at least October 2005 due to major depressive disorder.  While the report shows that the vocational expert had reviewed the record, he did not provide a rationale.  Furthermore, the report does not discuss the December 2005 VA examination, which, as discussed above, gives no indication that the Veteran was unable to secure or follow a substantial gainful occupation on a consistent, regular basis due to major depressive disorder.  Therefore, little probative value can be given to that opinion.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected major depressive disorder, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required. 

The preponderance of the evidence is against the claims for evaluations in excess of 30 percent prior to January 4, 2007, and in excess of 50 percent from January 4, 2007 through July 17, 2008, for major depressive disorder.  There is no doubt to be resolved, and increased ratings were not warranted.  





ORDER

Entitlement to an evaluation in excess of 30 percent, prior to January 4, 2007, for major depressive disorder, is denied.

Entitlement to an evaluation in excess of 50 percent, from January 4, 2007 through July 17, 2008, for major depressive disorder, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  A request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Id. at 453-54.  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The RO denied entitlement to TDIU in a December 2011 rating decision.  In February 2012, a January 2012 private vocational assessment was submitted that states that the Veteran has been unable to secure or follow a substantially gainful occupation on a consistent, regular basis since at least October 2005 due to his service-connected major depressive disorder.  Since entitlement to a TDIU is part of the Veteran's increased rating claim and new evidence regarding the Veteran's employability has been submitted since the December 2011 rating decision, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication.  

While the record discussed above contains evidence that the Veteran has some occupational impairment due to major depressive disorder, his only service-connected disability, it is not clear that he has total occupational and social impairment and not clear that, if he does, it is due to his sole service-connected disability.  Although the Veteran was afforded a VA examination in September 2010, the examiner did not specifically state that the Veteran has been unemployable due to his service-connected major depressive disorder.  The examiner wrote, "With regard to employability, he is currently working, though he does appear to be suffering from some very severe back pain."  Furthermore, the vocational expert's opinion that the Veteran has been unable to follow a substantial gainful occupation since at least October 2005 is contrasted by the December 2005 VA examiner, who opined that the Veteran had no emotional impairment in his ability to sustain employment.

On remand, the Veteran should be notified of the information and evidence needed to substantiate a TDIU claim and should be provided with an examination to determine whether his major depressive disorder symptomatology prevents him from working.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, notify the Veteran of the information and evidence needed to substantiate his TDIU claim, and inform him what portion of such evidence he should obtain and what VA will attempt to obtain on his behalf.

2.  After all appropriate development above has been accomplished, schedule the Veteran for a VA psychiatric  examination.  The claims folder should be reviewed, and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected major depressive disorder.  The examiner should opine as to whether the Veteran's service-connected disability, major depressive disorder, and other disorders whose symptomatology cannot be separated from major depressive disorder, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, including the January 2012 report from the vocational expert, as appropriate.  All findings and conclusions should be supported by a rationale.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


